           Case 1:19-cv-07708-VSB Document 20 Filed 09/12/19 Page 1 of 2



                         DECLARATION OF ANDY CHAFOULIAS

    Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

                                                 1.

       My name is Andy Chafoulias. I am above the age of eighteen and competent in all respects

to give this Declaration. The facts stated herein are true and based on my personal knowledge.

                                                 2.

       I am the Chief Executive Officer of Avra Hospitality, LLC ("Avra Hospitality").

                                                 3.

       Until September 6, 2019, my personal office in connection with Avra Hospitality was

located at 30 Third Street, SE, Suite 600, Rochester, Minnesota 55904. As of September 6, 2019,

my personal office is located at 150 S. Broadway Rochester, Minnesota 55904 .

                                                 4.

        I, personally, do not conduct or solicit any business in New York on behalf Avra

Hospitality. I, personally, have not conducted sales presentations there nor have I personally taken

any other specific actions to direct my marketing/advertising eff01ts to the New York market.

                                                 5.

       I do not own , lease or rent any real or personal property (residential or commercial) located

in New York. I do not own any assets located in New York nor do I maintain any bank accounts

(personal or otherwise) in New York. I do not file taxes in New York, hold a New York driver's

license, nor am I registered to vote in New York. None ofmy Avra Hospitality-related activities

are conducted in New York.
          Case 1:19-cv-07708-VSB Document 20 Filed 09/12/19 Page 2 of 2




                                                 6.

       The Avra Hospitality name was chosen because of my Greek heritage. "Avra" is a Greek

word that in English translates to "breeze." My decision to use the word "Avra" to brand my

company had nothing to do with Avra restaurants.

                                                 7.

       I was never personally served with the Complaint and Summons in the above-styled

lawsuit. I was actually in Greece when service occurred. The court papers were handed to our

Vice President of Revenue, Marija Cvetkovic.

                                                 8.

       Ms. Cvetkovic is not Avra' s registered agent, and I have never authorized her to accept

service on my behalf.

                                                 9.

       My primary residence is located in Rochester, Minnesota .

                                                10.

       When Avra Hospitality received the initial demand letter in connection with this lawsuit,

it immediately sought the advice and guidance of counsel.


       I declare under penalty of perjury that the foregoing is true and correct.


       Executed on this _ day of September , 2019.
